UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4390


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAVOTA JETER, a/k/a Javonte Jeter,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Max O. Cogburn, Jr.,
District Judge. (3:12-cr-00254-MOC-1)


Submitted:   January 29, 2016             Decided:   February 5, 2016


Before WILKINSON, NIEMEYER, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Chiege O. Kalu Okwara, Charlotte, North Carolina, for Appellant.
Amy Elizabeth Ray, Assistant United States Attorney, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Javota      Jeter    pled    guilty,          pursuant    to     a    written       plea

agreement,       to     possessing           and     brandishing       a     firearm        in

furtherance of a crime of violence, in violation of 18 U.S.C.

§§ 2, 924(c) (2012), and possession of a firearm by a convicted

felon,    in    violation     of       18     U.S.C.    § 922(g)(1)        (2012).        The

district      court    imposed     an       aggregate     sentence     of    125    months’

imprisonment.         In accordance with Anders v. California, 386 U.S.
738 (1967), Jeter’s counsel has filed a brief certifying that

there    are    no    meritorious       grounds        for   appeal    but    questioning

whether       Jeter    possessed        the     firearm      used     in    the    § 924(c)

offense.       We affirm the district court’s judgment.

      We consider Jeter’s claim on appeal as an attack on his

guilty plea.          Jeter did not move to withdraw his guilty plea;

thus, we review the adequacy of the Fed. R. Crim. P. 11 hearing

for plain error.          United States v. Sanya, 774 F.3d 812, 815 (4th

Cir. 2014).          Before accepting a guilty plea, the district court

must conduct a plea colloquy in which it informs the defendant

of,     and     determines        he        understands,       the     rights        he     is

relinquishing by pleading guilty, the charges to which he is

pleading, and the maximum and mandatory minimum penalties he

faces.     Fed. R. Crim. P. 11(b)(1); United States v. DeFusco, 949
F.2d 114, 116 (4th Cir. 1991).                     The court also must ensure that

the plea was voluntary and not the result of threats, force, or

                                               2
promises not contained in the plea agreement, Fed. R. Crim. P.

11(b)(2), and “that there is a factual basis for the plea,” Fed.

R. Crim. P. 11(b)(3).

       Although we note that there were minor omissions in the

Rule 11 colloquy conducted by the magistrate judge, we conclude

that these minor omissions did not affect Jeter’s substantial

rights.           See United States v. Davila, 133 S. Ct. 2139, 2147

(2013)          (stating    that,    to   demonstrate         effect       on     substantial

rights in Rule 11 context, defendant “must show a reasonable

probability that, but for the error, he would not have entered

the plea” (internal quotation marks omitted)).                                 Moreover, the

district court confirmed at sentencing that Jeter entered his

plea       knowingly       and     voluntarily     and        that    a        factual    basis

supported         his   plea.       See   DeFusco, 949 F.2d       at    116,     119-20.

While Jeter now contests the fact that he possessed the firearm

used       in    the    § 924(c)    offense,      the    relevant         conduct        in    the

presentence report, * to which Jeter stipulated, establishes that

he     personally          brandished     a   firearm         in     furtherance          of     a

carjacking.            See United States v. Strayhorn, 743 F.3d 917, 922




       *
       In the plea agreement, the parties deferred the court’s
finding of the factual basis for the guilty plea until the
sentencing hearing, and further stipulated that the Court may
use the facts in the presentence report not objected to by Jeter
in finding a factual basis for the plea.



                                              3
(4th Cir.) (stating elements of § 924(c) offense), cert. denied,

134 S. Ct. 2689 (2014).

     In   accordance     with    Anders,     we    have   reviewed      the   entire

record in this case and have found no meritorious grounds for

appeal.    We    therefore      affirm   the      district      court’s   judgment.

This court requires that counsel inform Jeter, in writing, of

the right to petition the Supreme Court of the United States for

further review.       If Jeter requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel   may   move    in   this   court      for   leave      to   withdraw   from

representation.       Counsel’s motion must state that a copy thereof

was served on Jeter.

     We dispense with oral argument because the facts and legal

contentions     are   adequately    presented        in   the    materials    before

this court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                         4